IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-0887-15


                        GAREIC JERARD HANKSTON, Appellant

                                               v.

                                  THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
           ON REMAND FROM THE UNITED STATES SUPREME COURT
                            HARRIS COUNTY


                                          ORDER

       Appellant was convicted of murder and sentenced to confinement for twenty years.

The Court of Appeals affirmed the conviction. Hankston v. State, No. 14-13-00923-CR

(Tex.App. – Houston [14th ], delivered June 16, 2015). We granted review and decided that

the warrantless acquisition of Appellant’s cell phone records did not violate Article I, Section

9 of the Texas Constitution. Hankston v. State, 517 S.W.3d 112 (2017). We held that

Appellant’s rights pertaining to call logs and cell site location information possessed by a

third party are the same under both the Fourth Amendment and under Art. I, § 9.

       The Supreme Court granted certiorari, vacated this Court’s judgment and remanded
                                                                            Hankston - 2

this case “for further consideration in light of Carpenter v. United States, 585 U.S.

___(2018).”

       We now order briefing pursuant to that remand. We order the parties to file their

respective briefs in this Court within 30 days of the date of this order.

       IT IS SO ORDERED THIS THE 10TH DAY OF OCTOBER, 2018.

Do not publish